DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 17, 2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomez et al. (WO 2019/191396).
Gomez discloses and shows a robotic surgical tool, comprising: 
a lead screw (350) and at least one spline (300a/b)extending between a first end and a second end; 
a drive puck (340) movably mounted to the lead screw and the at least one spline and movable between the first and second ends; 
a spline coupling (310a/b) rotatably coupled to the drive puck and receiving the at least one spline such that rotation of the at least one spline correspondingly rotates the spline coupling; 
an instrument drive output (312a/b) rotatably coupled to the drive puck and operatively coupled to the spline coupling, such that rotation of the spline coupling correspondingly rotates the instrument drive output; and 
a drive housing (360) mountable to the drive puck and including a drive input (412) rotatably mounted to the drive housing and matable with the instrument drive output such that rotation of the instrument drive output correspondingly rotates the drive input.
Regarding claim 2, an elongate shaft (420) extends distally from the drive housing and penetrates the drive puck when the drive housing is mounted to the drive puck; and an end effector (430) arranged at a distal end of the shaft.
Regarding claim 3, a drive gear (see Fig. 21) that rotates with rotation of the drive input; an activating mechanism (400) housed in the drive housing and operatively coupled to the drive gear such that rotation of the drive gear correspondingly actuates the activating mechanism and thereby causes a function of the end effector (para. 00126).
Regarding claim 4, the instrument drive output is positioned on a face of the drive puck at a location offset from the at least one spline.
Regarding claim 5, the at least one spline extends through the drive puck at a location unaligned with instrument drive output.
Regarding claim 6, the drive puck transfers torque, supplied by the at least one spline to the instrument drive output located offset from the at least one spline.
Regarding claim 11, the drive puck includes a drive nut constrained within the drive puck and arranged to translate along the lead screw upon rotation of the lead screw (para. 00118).
Regarding claim 12, the drive puck axially constrains the spline coupling such that the spline coupling slides on the at least one spline as the drive puck axially translates.
Regarding claim 13, the at least one spline extends through the puck and the spline coupling associated therewith is configured to slide over and rotate with the at least one spline as the drive puck axially translates (para. 00111-00112).
Regarding claim 14, at least one notch is defined in a periphery of the drive puck and extending parallel with the lead screw (see Fig. 23).
Regarding claim 15, a ring gear operatively couples a drive gear to the at least one spline and a driven gear of the instrument drive output (para. 00139, Fig. 30).
Regarding claim 16, Gomez discloses and shows a handle for a robotic surgical tool, comprising: 
a drive puck (340), a plurality of spline couplings (310a/b), a drive peg (312ab) associated with each of the plurality of spline couplings, and a drive mechanism (at 310a/b) operatively coupling each of the plurality of spline couplings with the drive peg associated therewith, wherein the each of the plurality of spline couplings is unaligned with the drive peg associated therewith; 
at least one spline (300a/b) and a lead screw (350) extendable between first and second ends of the handle, the drive puck being movably mounted to the lead screw and the at least one spline and movable between the first and second ends based on rotation of the lead screw; 
a spline coupling (310) rotatably coupled to the drive puck for receiving the at least one spline such that rotation of the at least one spline correspondingly rotates the spline coupling associated therewith; and 
an instrument drive output (400) rotatably coupled to the drive puck and operatively coupled to the spline coupling, such that rotation of the spline coupling correspondingly rotates the instrument drive output, wherein the instrument drive output extends from a face of the drive puck at a location offset from the at least one spline.
Regarding claim 17, a ring gear or idler gear is provided to operatively couple the spline coupling and the instrument drive output associated therewith (para. 00139, Fig. 30).
Regarding claim 18, Gomez discloses and shows a method of assembling a robotic surgical tool, comprising: 
accessing a handle having a first end, a second end, and a lead screw and at least one spline extending between the first and second ends, wherein a drive puck is movably mounted to the lead screw and the at least one spline and movable between the first and second ends; 
receiving the at least one spline at a spline coupling rotatably coupled to the drive puck such that rotation of the at least one spline correspondingly rotates the spline coupling, wherein an instrument drive output is rotatably coupled to the drive puck and operatively coupled to the spline coupling such that rotation of the spline coupling correspondingly rotates the instrument drive output; 
mounting a drive housing to the drive puck, the drive housing having a drive input rotatably mounted to the drive housing and matable with the instrument drive output such that rotation of the instrument drive output correspondingly rotates the drive input; and 
transferring rotational torque from the spline coupling to the instrument drive output, and from the instrument drive output to the drive input.
Regarding claim 19, the method further comprises rotating a drive gear arranged within the drive housing through rotation of the drive input; actuating an activating mechanism through rotation of the drive gear, the activating mechanism being housed in the drive housing and operatively coupled to the drive gear.
Regarding claim 20, the method further comprises receiving a torque input at the spline coupling from the at least one spline, the torque input being arranged on a first hemisphere of the drive puck; and transferring the torque input from the spline coupling to the instrument drive output, wherein the instrument drive output is arranged on a second hemisphere of the drive puck (Fig. 29).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658